

Heartland Financial USA, Inc.
 
2005 Long-Term Incentive Plan
 
NQSO Award Terms
 
    The Participant specified below has been granted this Option by Heartland
Financial USA, Inc., a Delaware corporation (the “Company”) under
the terms of the Heartland Financial USA, Inc. 2005 Long-Term Incentive Plan
(the “Plan”).  The Option shall be subject to the following terms and
conditions (the “Option Terms”):
 
    Section 1.  Terms of Award.  The following words and phrases relating to the
grant of the Option shall have the following meanings:
            (a)  The “Participant” is «FirstName» «LastName».
            (b)  The “Grant Date” is February 6, 2006.
            (c)  The number of “Covered Shares” shall be «Shares» shares of
Stock.
            (d)  The “Exercise Price” is $ 21.60  per share.
 
    Except where the context clearly implies to the contrary, any capitalized
term in this award shall have the meaning ascribed to that term under the Plan.
 
    Section 2.  Non-Qualified Stock Option.  The Option is not intended to
constitute an “incentive stock option” as that term is used in Code section 422.
 
    Section 3.  Date of Exercise.  Subject to the limitations of the Option
Terms, each installment of Covered Shares of the Option (“Installment”)
shall become vested and exercisable on and after the “Vesting Date” for such
Installment as described in the following schedule (but only if the Date of
Termination has not occurred before the Vesting Date):
 
INSTALLMENT
 
VESTING DATE
APPLICABLE TO INSTALLMENT
1/3 of Covered Shares
February 6, 2009
1/3 of Covered Shares
February 6, 2010
1/3 of Covered Shares
February 6, 2011

 
            (a)  Notwithstanding the foregoing provisions of this Section 3, the
Option shall become fully exercisable upon a Date of Termination
(as defined in Section 8(c)) that occurs by reason of the Participant’s death,
Disability (as defined in Section 8(d)) or Retirement (as defined in Section
8(e).
            (b)  Notwithstanding the foregoing provisions of this Section 3, the
Option shall become fully exercisable upon a Change in Control
that occurs on or before the Date of Termination.
            (c)  The Option may only be exercised on or after the Date of
Termination only as to that portion of the Covered Shares for which it
was exercisable immediately prior to the Date of Termination, or became
exercisable on the Date of Termination.
 
    Section 4.  Expiration.  The Option shall not be exercisable after the
Company’s close of business on the last business day that occurs prior
to the Expiration Date.  The “Expiration Date” shall be the earliest to occur
of:
            (a)  the ten-year anniversary of the Grant Date;
            (b)  the one-year anniversary of the Date of Termination if the
termination of employment occurs due to death or Disability;
            (c)  the six-month anniversary of the Date of Termination if the
termination of employment occurs for reasons other than death or
Disability; provided, however, that if the Participant dies during such
six-month period following the Date of Termination, then the one-year
anniversary
of the date of death;
            d)  the date on which the Participant engages in conduct which
constitutes Cause; or
            (e)  the date on which the Participant, Competes with the Company or
any Subsidiary.
 
    Section 5.  Method of Option Exercise.  Subject to the Option Terms and the
Plan, the Option may be exercised in whole or in part by filing a written notice
with the Secretary of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration
Date.  Such notice shall specify the number of shares of Stock which the
Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price
for such shares of Stock indicated by the Participant’s election. Payment may be
by cash or by check payable to the Company, or except as otherwise provided by
the Committee before the Option is exercised: (i) all or a portion of the
Exercise Price may be paid by the Participant by delivery of shares of Stock (by
actual delivery
or by attestation) owned by the Participant and acceptable to the Committee
having an aggregate Fair Market Value (valued as of the date of exercise) that
is equal to
the amount of cash that would otherwise be required; and (ii) the Participant
may pay the Exercise Price by authorizing a third party to sell shares of Stock
(or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise
Price and any tax withholding resulting from such exercise.  Except as otherwise
provided by the Committee prior to exercise, payments made with shares of Stock
in accordance with clause (i) above shall be limited to shares held by the
Participant for not less than six (6) months prior to the payment date.  The
Option shall not be
exercisable if and to the extent the Company determines that such exercise would
violate applicable state or Federal securities laws or the rules and regulations
of any securities exchange on which the Stock is traded and shall not be
exercisable during any blackout period established by the Company from time to
time.
 
    Section 6.  Withholding.  The exercise of the Option is subject to
withholding of all applicable taxes.  At the election of the Participant, and
subject to such
rules and limitations as may be established by the Committee from time to time,
such withholding obligations may be satisfied (i) through cash payment by the
Participant; (ii) through the surrender of shares of Stock by (actual delivery
or by attestation) which the Participant already owns (provided, however, that
to the
extent shares described in this clause (ii) are used to satisfy more than the
minimum statutory withholding obligation, as described below, then, except as
otherwise
provided by the Committee, payments made with shares of Stock in accordance with
this clause (ii) shall be limited to shares held by the Participant for not less
than
six months prior to the payment date); or (iii) through the surrender of shares
of Stock to which the Participant is otherwise entitled under the Plan;
provided, however,
that such shares under this clause (iii) may be used to satisfy not more than
the Company’s minimum statutory withholding obligation (based on minimum
statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).
 
    Section 7.  Transferability.  The Option is not transferable by the
Participant other than by will or by the laws of descent and distribution, and
during the
Participant’s life, may be exercised only by the Participant.  It may not be
assigned, transferred (except as aforesaid), pledged or hypothecated by the
Participant in
any way whether by operation of law or otherwise, and shall not be subject to
execution, attachment or similar process.  Any attempt at assignment, transfer,
pledge
or hypothecation, or other disposition of this Option contrary to the provisions
hereof, and the levy of any attachment or similar process upon this option,
shall
be null and void and without effect.
 
    Section 8.  Definitions.  For purposes of the Option Terms, words and
phrases shall be defined as follows:
        (a)  “Cause” shall mean: (i) a material violation by Participant of any
applicable material law or regulation respecting the business of
Company or Subsidiary; (ii) Participant being found guilty of a felony or an act
of dishonesty in connection with the performance of his duties as an employee or
officer
of the Company or Subsidiary, or which disqualifies Participant from serving as
an officer or director of the Company or Subsidiary; (iii) the willful or
negligent failure
of Participant to perform his duties hereunder in any material respect;
(iv) Participant engages in one or more unsafe or unsound banking practices that
have a material
adverse effect on the Company or Subsidiary; or (v) Participant is removed or
suspended from banking pursuant to Section 8(e) of the Federal Deposit Insurance
Act,
as amended, or any other applicable state or federal law.
        (b)  “Compete” shall mean, except with the express prior written consent
of the Company, within a period of two (2) years after the Date of Termination,
the direct or indirect competition with the business of the Company or
Subsidiary, including the direct or indirect owning, managing, operating,
controlling, financing
or serving as an officer, employee, director or consultant to, or by soliciting
or inducing, or attempting to solicit or induce, any employee or agent of the
Company
or Subsidiary to terminate employment and become employed by, any person, firm,
partnership, corporation, trust or other entity which owns or operates, within a
fifty
(50) mile radius of the office of the Company or Subsidiary in which the
Participant is principally located, (i) a bank, savings and loan association,
credit union,
consumer finance company, brokerage firm, or similar financial institution,
(ii) an insurance business, agency or similar entity which has as a material
component of its
business the sale or brokerage of insurance products and services similar to
those offered by the Company or Subsidiary as of the Date of Termination, or
(c) a fleet
leasing company, fleet management company or similar entity which provides as a
material component of its business the products and services offered by the
Company
or a Subsidiary as of the Date of Termination.
        (c)  “Date of Termination” shall mean the first day occurring on or
after the Grant Date on which the Participant is not employed by the Company
or any Subsidiary, regardless of the reason for the termination of employment;
provided that a termination of employment shall not be deemed to occur by reason
of a transfer of the Participant between the Company and a Subsidiary or between
two Subsidiaries; and further provided that the Participant’s employment shall
not be considered terminated while the Participant is on a leave of absence from
the Company or a Subsidiary approved by the Participant’s employer.  If, as a
result
of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the
Company), and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary,
then the date of the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.
        (d)  “Disability” shall mean a physical or mental disability (within the
meaning of Section 22(e)(3) of the Code) which impairs the individual’s ability
to substantially perform his or her current duties for a period of at least six
(6) consecutive months, as determined by the Committee.
        (e)  “Retirement” of the Participant means, the occurrence of the
Participant’s Date of Termination on or after the date (i) the Participant
reaches the age
of fifty-five (55) and has ten (10) years of combined service with the Company
or Subsidiary (as determined by the Committee), or (ii) the Participant retires
pursuant to
the provisions of any defined benefit retirement plan sponsored by the Company
or its subsidiaries that is then applicable to the Participant, all of the
foregoing as
approved by the Committee.
 
    Section 9.  Heirs and Successors.  The Option Terms shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business.
If any rights of the Participant or benefits distributable to the Participant
under this Agreement have not been exercised or distributed, respectively, at
the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance
with the provisions of this Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing
filed with the Committee in such form and at such time as the Committee shall
require. If a deceased Participant fails to designate a beneficiary, or if the
Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be
exercised by or distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative
of the estate of the Designated Beneficiary, and any benefits distributable to
the Designated Beneficiary shall be distributed to the legal representative of
the estate of
the Designated Beneficiary.
 
    Section 10.  Administration.  The authority to manage and control the
operation and administration of the Option Terms shall be vested in the
Committee, and
the Committee shall have all powers with respect to the Option Terms as it has
with respect to the Plan. Any interpretation of the Option Terms by the
Committee and any
decision made by it with respect to the Option Terms is final and binding on all
persons.
 
    Section 11.  Plan Governs. Notwithstanding anything in the Option Terms to
the contrary, the Option Terms shall be subject to the terms of the Plan, a copy
of which may be obtained by the Participant from the office of the Secretary of
the Company; and the Option Terms is subject to all interpretations, amendments,
rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.
 
    Section 12.  Not An Employment Contract. The Option will not confer on the
Participant any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor will it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
or modify the
terms of such Participant’s employment or other service at any time.
 
    Section 13.  No Rights As Shareholder.  The Participant shall not have any
rights of a shareholder with respect to the Shares subject to the Option, until
a stock
certificate has been duly issued following exercise of the Option as provided
herein.
 
    Section 14.  Amendment.  The Option Terms may be amended in accordance with
the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.
 




HEARTLAND FINANCIAL USA, INC.




By:        
Mark C. Falb
Chairman, Nominating/Compensation Committee

